DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 05/05/2020 in which claims 1-7 and 9-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 05/05/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KATOH (US 20170057498 A1) in view of Kanoh (US 20200180638 A1).
Regarding claim 1, KATOH (Figs. 1-4) discloses a vehicle control device that performs travel control of a user's own vehicle (host vehicle C) at least partially automatically (an automatic steering system to cause automatic steering, in which a steering wheel of the host vehicle is automatically turned to perform collision avoidance; KATOH at [0009]), the vehicle control device comprising one or more processors, wherein the one or more processors (Each of the ECUs 10, 20, 30, 40 is provided with a microcomputer as a main portion; KATOH at [0035]): 
recognize an obstacle on a scheduled travel route of the user's own vehicle (host vehicle C); decide an avoidance action amount indicating a degree of an avoidance action with respect to the obstacle recognized by the one or more (the obstacle detector detects whether the obstacle is present in front of the host vehicle; KATOH at [0010]); perform travel control that causes the user's own vehicle to take the avoidance action in accordance with the avoidance action amount decided by the one or more processors processors (… the traveling lane in front of the host vehicle C as illustrated in FIG. 3, for example, the right side from the obstacle O in the traveling lane is set to an avoidance space SP, and the avoidance trajectory through this avoidance space SP is determined; KATOH at [0061]).
KATOH does not explicitly teach analyze a driving tendency of a driver of the user's own vehicle, which is a user, by using driving history information about past driving performed by the driver, wherein the one or more processors decide the avoidance action amount in accordance with the driving tendency of the driver analyzed by the one or more processors.
Kanoh, in similar invention in the same field of endeavor teaches or at least suggests analyze a driving tendency of a driver of the user's own vehicle, which is a user, by using driving history information about past driving performed by the driver (“In the manual driving mode, an input signal (a detection signal indicating the degree of amount of operation); Kanoh at [0084]),
wherein the one or more processors decide the avoidance action amount in accordance with the driving tendency of the driver analyzed by the one or more processors (When it becomes necessary to avoid an obstacle OB during execution of each event, an avoidance trajectory is generated as shown in FIG. 5; Kanoh at [0066]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified KATOH to include analyze a driving tendency of a driver of the user's own vehicle, as taught by Kanoh in order to improve the freedom degree of vehicle control by improving the detection performance of object is achieved. 

Regarding claim 2, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, Kanoh teaches or at least suggests wherein the one or more processors decide the avoidance action amount so as to pass the obstacle while being in contact with the obstacle at a smaller contact area than in a case where the avoidance action is not taken (When it becomes necessary to avoid an obstacle OB during execution of each event, an avoidance trajectory is generated as shown in FIG. 5; Kanoh at [0066])

Regarding claim 3, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, KATOH (Figs. 1-4) teaches or at least suggests wherein the one or more processors decide the avoidance action amount, also based on an influence degree of contact with the obstacle (the three-dimensional object include a moving object such as a pedestrian, a bicycle, and an automobile and a stationary object such as a utility pole, a tree, and a guardrail; KATOAH at [0036]).

Regarding claim 4, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, KATOH (Figs. 1-4) teaches or at least suggests wherein the one or more processors evaluate the influence degree, based on a characteristic of the obstacle, and decide the avoidance action amount, based on the obtained influence degree (the three-dimensional object include a moving object such as a pedestrian, a bicycle, and an automobile and a stationary object such as a utility pole, a tree, and a guardrail; KATOAH at [0036]).

Regarding claim 5, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, KATOH (Figs. 1-4) teaches or at least suggests wherein the one or more processors give the influence degree of a particular obstacle that is an obstacle whose only tip portion is shaking, an obstacle that extends obliquely from outside of a road to inside thereof, or an obstacle that has a morphological characteristic of a plant, a lower evaluation than the obstacle other than the particular obstacle, and decide the avoidance action amount, based on the obtained influence degree (the three-dimensional object include a moving object such as a pedestrian, a bicycle, and an automobile and a stationary object such as a utility pole, a tree, and a guardrail; KATOAH at [0036]).

Regarding claim 6, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, KATOH (Figs. 1-4) teaches or at least suggests wherein the one or more processors decide the avoidance action amount in accordance with material value of the user's own vehicle (the three-dimensional object include a moving object such as a pedestrian, a bicycle, and an automobile and a stationary object such as a utility pole, a tree, and a guardrail; KATOAH at [0036]).

Regarding claim 7, KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, Kanoh teaches or at least suggests a parameter input unit through which a parameter that is used for deciding the avoidance action amount is input in accordance with the user's operation, wherein the one or more processors decide the avoidance action amount by using the parameter that is input from the parameter input unit (When it becomes necessary to avoid an avoidance trajectory is generated as shown in FIG. 5; Kanoh at [0066]).

Regarding claim 9. KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, Kanoh teaches or at least suggests wherein the one or more processors analyze the driving tendency only in a case where the driver performs manual driving (“In the manual driving mode, an input signal (a detection signal indicating the degree of amount of operation); Kanoh at [0084])

Regarding claim 10. KATOH, as modified by Kanoh discloses the claimed invention substantially as explained above. Further, Kanoh teaches or at least suggests wherein, if the obstacle recognized by the one or more processors is a particular obstacle, the one or more processors decides the avoidance action amount that permits the user's own vehicle to contact with the particular obstacle (When it becomes necessary to avoid an obstacle OB during execution of each event, an avoidance trajectory is generated as shown in FIG. 5; Kanoh at [0066]).

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663